HLD-143 (June 2010)                                       NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-2374
                                       ___________

                         IN RE: DENNIS SHIPMAN, Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.C. Civil No. 07-cv-01107)

                       ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   June 30, 2010
           Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges

                                 (Opinion filed : July 27, 2010)
                                        _________

                                        OPINION
                                        _________

PER CURIAM.

              Dennis Shipman filed this pro se petition for a writ of mandamus pursuant

to 28 U.S.C. § 1651 seeking an order compelling the District Court to either schedule for

trial an outstanding cross-claim or to “amend entry of final judgment” in his civil suit.

For the reason that follows, we will deny the petition.

              In 2007, Shipman filed suit under 42 U.S.C. § 1983 against multiple



                                              1
defendants in the United States District Court for the District of New Jersey. In his

answer to the complaint, one of the defendants, Michael Paquette, also made a cross-

claim for contractual indemnification by co-defendants Township of Brunswick and the

South Brunswick Police Department. On March 31, 2010, the District Court granted

summary judgment to all defendants and ordered that the case be administratively closed.

The District Court’s opinion and order did not mention or dispose of Defendant

Paquette’s cross-claim.

              Shipman appealed (C.A. No. 10-1948) and was advised that his appeal

would be considered for possible dismissal because it appeared that the order was not

appealable in that it had not disposed of all of the claims in the case, i.e., the cross-claim

remained pending. Shipman then filed this mandamus petition seeking to have us compel

the District Court “to either schedule [the] outstanding ‘cross-claim’ for trial, or amend

entry of a final judgment as to all claims(s) or party(ies) under Federal Rule of Civil

Procedure 54(b).” By order filed June 2, 2010, the question of appellate jurisdiction in

the appeal (C.A. No. 10-1948) was referred to the merits panel.

              Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To demonstrate that mandamus is appropriate, a petitioner must establish that he

has a “clear and indisputable” right to the issuance of the writ and that he has “no other

adequate means” to obtain the relief desired. Madden v. Myers, 102 F.3d 74, 79 (3d Cir.



                                               2
1996).

              It is apparent that Shipman wishes to resolve what was previously identified

as a jurisdictional barrier to his appeal by getting an order from the District Court either

certifying the summary judgment order as final pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure, or disposing of the cross-claim. But Shipman is not entitled to

have this Court grant such relief via a writ of mandamus. That is because Shipman has

another adequate means for seeking the relief: he may file a motion in the District Court

asking it to certify its order under Rule 54(b).1 Shipman’s complaint that it is an “unfair

burden” to expect him to seek relief directly from the District Court does not alter the fact

that such means exist and are adequate. Accordingly, we will deny the petition for a writ

of mandamus.




              1
               We again note that Shipman’s appeal from the District Court’s order,
C.A. No. 10-1948, is proceeding; a briefing schedule was issued on June 10, 2010.
Shipman may address the question of appellate jurisdiction in his brief.
                                            3